Case 1:18-cV-O4830-AKH Document 32 Filed 12/11/18 Page 1 of 2

d PRYOR CASHMAN LLP .

? Times Square, Ncw York, NY 10036-6569 Tel: 212-421-4100 Fax; 212-326-0806 www.pryorcashman.com

December 1 1, 2018

VIA ECF AN]] HAND DELIVERY

The I-Ionorable Alvin K. l‘lellerstein
United States District Coul't
Southern District of New York

500 Pearl Street

New York, New York 1001?

Re: Marska£ Rosen.ber_g v. Metropofis Group, Inc. et a!.,
Case No. l:lB-CV-(MSSO (AKH) - Recent Develonments

Dear Judge Hellerstein:

We represent plaintiff Marshal Rosenberg (“Plaintiff’ or “Rosenberg”) in the above-
captioned proceeding We write to update the Court regarding two recent developments: (i) a
lawsuit filed last week by third-party A&N Design Studio, lnc. d)"bfa DOOR3 Business
Applications (“Door3”), and (ii) to make of record defendant Metropolis Group, Inc.’s
(“Metropolis”) failure to comply with the Court’s November 30, 2018 order to produce its
agreement with DoorB.

I, D00r3’s Action Against Rosenberg

At our status conference on November 3 0, 2018, Your Honor ordered Rosenberg to amend
his complaint to name Door3 as an additional defendant by Friday, Deeember 14, 201 8. Four days
later, aware Rosenberg would soon make it a defendant in this lawsuit, Door3 filed a bare-bones
complaint against Rosenherg asking for declaratory judgments regarding issues to be decided in
this action - namely, ownership Of the software at issue and infringement - and additionally
alleging tortious interference See A&N Design Stud£o ci/b/a/ DOOR3 Business Appifcarions v.
Marshal Ro.renberg, Case No. 1:18-cv-11291, ECF Docket No. 1,l Rosenberg was made aware of
Door3’s lawsuit only yesterday We wanted to bring this filing to the Court’s attention
immediately In accordance with Your I-Ionor’s order, Mr. Rosenberg will, of course, timely amend
to add Door3 as a defendant, and will take action, as necessary, against Door3’s complaint at the
appropriate time.

 

1 AS is clear on the face ofDoor3 ’s complaint and the exhibits attached thereto, Door3 created the replacement program
as a work for hire for Metropolis. That Door3 attached a copyright registration naming it as the owner of the
replacement program suggests that Door3 has committed a fraud on the Copyright Oftice and the Court.

Case 1:18-cV-O4830-AKH Document 32 Filed 12/11/18 Page 2 of 2

d PRYOR CASHMAN LLP

The Honorable Alvin K. He]lerstein
December 11, 2018
Page 2

Il. Metronolis’s Non-Comnliancc

At the Novernber 30th status conference, the Court further ordered Metropolis to produce
its agreement with Door3 pursuant to which the infringing replacement program was created (the
“Agreement”). After delaying for six days, counsel for Metropolis made a production of just iLart
of the documents constituting the l'ltgreement.2 The documents produced clearly indicate that
Door3 developed a “roadniap" document for the development of the replacement soitware, but the
roadmap was not producedJ nor was any document setting forth the requirements for the software
to be built.

Metropolis has impeded our attempts to resolve the dispute over its inadequate production
In correspondence it has adopted an overly narrow view of the Court’s order, contending that the
roadmap and development documents are not part of what “constituted the contract” between
Metropolis and Door3. In an email yesterday, it added gratuitously that it “cannot confirm at this
time whether or not documents [Rosenberg is seeking] exist or uot" and recommended that
Rosenberg instead seek such documents from Door3, in the lawsuit Door3 just brought against
Rosenberg.

This latest conduct by Metropolis is yet another example of its and Door3’s (likely
coordinated) stonewalling, bullying, and deceptive tactics. It is imperative that, pursuant to Your
Honor’s Order, Metropolis provide the remaining documents from the Agreement, including the
actual roadmap and product requirements (including user stories) to understand what Metropolis
asked Door3 to build and what Door3 promised to deliver, the absence of which makes it rnuch
more difficult to properly articulate Mr. Rosenberg’s claims against Door3.

Res

     

J
Rlof)ert J. deBrauwl e
Coansel for Pt'ar.`n j

Cc: Counsel of Record (by ECF)

Sarnuel A. Blaustein
Raymond J. Dowd
Coansefjr`)r D00r3 (by email)

 

2 The Agreeinent itself provides that “[r]he SOWs, together with any schedules, appendices and other attachments
thereto or other agreements (including this Agreement) which are specifically incorporated therein . . . shall constitute
the entire agreement."

